                      Case 16-37646                 Doc 33           Filed 10/05/18 Entered 10/05/18 14:32:16                                      Desc Main
                                                                       Document     Page 1 of 8




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   CHICAGO DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   FALK, CARL RAYMOND                                                              §           Case No. 16-37646
                   FALK, PATRICIA ANN                                                              §
                                                                                                   §
                                                                 Debtors                           §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    11/29/2016 . The undersigned trustee was appointed on 11/29/2016 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $                 9,000.00

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                                          0.00
                                                     disbursement
                                                     Administrative expenses                                                                 0.00
                                                     Bank service fees                                                                       0.00
                                                     Other payments to creditors                                                             0.00
                                                     Non-estate funds paid to 3rd Parties                                                    0.00
                                                     Exemptions paid to the debtor                                                           0.00
                                                     Other payments to the debtor                                                            0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $                 9,000.00

             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 16-37646                  Doc 33          Filed 10/05/18 Entered 10/05/18 14:32:16                                      Desc Main
                                                          Document     Page 2 of 8




       The remaining funds are available for distribution.

             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/25/2017 and the
      deadline for filing governmental claims was 09/25/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,650.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,650.00 , for a total compensation of $ 1,650.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 35.47 , for total expenses of $ 35.47 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 09/26/2018                                     By:/s/JOSEPH E. COHEN
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                              Case 16-37646                 Doc 33    Filed 10/05/18
                                                                                                  FORMEntered
                                                                                                       1      10/05/18 14:32:16                                         Desc Main
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD8AND REPORT
                                                                                        Document      Page 3 of                                                                                                       Page:       1
                                                                                                            ASSET CASES                                                                                                Exhibit A
Case No:             16-37646       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                     JOSEPH E. COHEN
Case Name:           FALK, CARL RAYMOND                                                                                                        Date Filed (f) or Converted (c):   11/29/16 (f)
                     FALK, PATRICIA ANN                                                                                                        341(a) Meeting Date:               01/05/17
For Period Ending: 09/26/18         (4th reporting period for this case)                                                                       Claims Bar Date:                   09/25/17



                                       1                                                    2                            3                          4                         5                                   6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                 Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by               Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. REAL ESTATE                                                                           144,000.00                                0.00                                               0.00                     FA
 2. TOYOTA FJ CRUISER                                                                      14,150.00                                0.00                                           5,000.00                     FA
 3. SUBARU FORESTER 2015                                                                   21,750.00                                0.00                                           3,000.00                     FA
 4. HOUSEHOLD GOODS                                                                          1,500.00                               0.00                                               0.00                     FA
 5. ELECTRONICS                                                                                 500.00                              0.00                                            250.00                      FA
 6. CLOTHES                                                                                     300.00                              0.00                                               0.00                     FA
 7. JEWELRY                                                                                     350.00                              0.00                                               0.00                     FA
 8. DEPOSITS OF MONEY                                                                        2,620.00                               0.00                                            750.00                      FA
 9. BONDS, MUTUAL FUNDS                                                                         800.00                              0.00                                               0.00                     FA
 10. 401(K)                                                                                40,000.00                                0.00                                               0.00                     FA

                                                                                                                                                                                                 Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $225,970.00                              $0.00                                           $9,000.00                            $0.00
                                                                                                                                                                                                 (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   TRUSTEE FILED MOTION FOR SALE OF ASSETS BACK TO DEBTOR - 8/301/18. DEBTOR NEGOTIATING WITH DEBTOR TO PURCHASE TRUSTEE'S
   RIGHT, TITLE AND INTEREST IN ASSETS - 4/30/18. TRUSTEE HAS ALSO REQUESTED COPIES OF BANK STATEMENTS FROM DEBTOR -
   1/9/2018. TRUSTEE HAS REQUESTED INFO ON VEHICLES FROM DEBTOR - 4/30/17.


   Initial Projected Date of Final Report (TFR): 11/30/18            Current Projected Date of Final Report (TFR): 11/30/18




LFORM1   UST Form 101-7-TFR (5/1/2011) (Page: 3)                                                                                                                                                                               Ver: 20.00j
                                            Case 16-37646                 Doc 33   Filed 10/05/18 Entered 10/05/18 14:32:16                               Desc Main
                                                                                     DocumentFORMPage
                                                                                                  2    4 of 8                                                                                                  Page:      1
                                                                          ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                          Exhibit B
  Case No:           16-37646 -ABG                                                                                                Trustee Name:                       JOSEPH E. COHEN
  Case Name:         FALK, CARL RAYMOND                                                                                           Bank Name:                          ASSOCIATED BANK
                     FALK, PATRICIA ANN                                                                                           Account Number / CD #:              *******0545 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******2595
  For Period Ending: 09/26/18                                                                                                     Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                  Separate Bond (if applicable):


           1              2                               3                                                  4                                                  5                          6                         7
    Transaction       Check or                                                                                                           Uniform                                                               Account / CD
       Date           Reference                 Paid To / Received From                          Description Of Transaction             Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                                                                    BALANCE FORWARD                                                                                                                           0.00
          08/30/18    * NOTE *     Carl & Patricia Falk                             Sale proceeds                                       1129-000                    9,000.00                                             9,000.00
                                                                                    * NOTE * Properties 2, 3, 5, 8

                                                                                                              COLUMN TOTALS                                         9,000.00                       0.00                   9,000.00
                                                                                                                  Less: Bank Transfers/CD's                             0.00                       0.00
                                                                                                              Subtotal                                              9,000.00                       0.00
                                                                                                                  Less: Payments to Debtors                                                        0.00
                                                                                                              Net
                                                                                                                                                                    9,000.00                       0.00
                                                                                                                                                                                      NET                             ACCOUNT
                                                                                                              TOTAL - ALL ACCOUNTS                      NET DEPOSITS             DISBURSEMENTS                        BALANCE
                                                                                            Checking Account (Non-Interest Earn - ********0545                     9,000.00                          0.00                 9,000.00
                                                                                                                                                      ------------------------    ------------------------   ------------------------
                                                                                                                                                                   9,000.00                          0.00                 9,000.00
                                                                                                                                                      ==============             ==============              ==============
                                                                                                                                                       (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                  Transfers)               To Debtors)                    On Hand




                                                                                                                                  Page Subtotals                    9,000.00                        0.00
          UST Form 101-7-TFR (5/1/2011) (Page: 4)                                                                                                                                                                        Ver: 20.00j
LFORM24
                 Case 16-37646                Doc 33         Filed 10/05/18 Entered 10/05/18 14:32:16                       Desc Main
                                                               Document     Page 5 of 8

                                                                            EXHIBIT C
 Page 1                                                                                                                               Date: September 26, 2018
                                                                   ANALYSIS OF CLAIMS REGISTER

 Case Number:      16-37646                                              Claim Class Sequence
 Debtor Name:      FALK, CARL RAYMOND


Code #              Creditor Name & Address            Claim Class       Notes                       Amount Allowed         Paid to Date       Claim Balance

               JOSEPH E. COHEN, Trustee                Administrative                                      $1,685.47               $0.00             $1,685.47
001            105 West Madison Street
2100-00        Chicago, IL 60602

               COHEN & KROL                            Administrative                                      $1,916.50               $0.00             $1,916.50
001            105 West Madison Street
3110-00        Chicago, IL 60602



000001         Discover Bank                           Unsecured                                          $10,566.90               $0.00            $10,566.90
070            Discover Products Inc
7100-00        PO Box 3025
               New Albany, OH 43054-3025

000002         Discover Bank                           Unsecured                                            $511.43                $0.00               $511.43
070            Discover Products Inc
7100-00        PO Box 3025
               New Albany, OH 43054-3025

000003         First National Bank of Omaha            Unsecured                                           $2,374.44               $0.00             $2,374.44
070            1620 Dodge Street, Stop code 3105
7100-00        Omaha, NE 68197

000004         Capital One, N.A.                       Unsecured                                           $2,977.82               $0.00             $2,977.82
070            c/o Becket and Lee LLP
7100-00        PO Box 3001
               Malvern PA 19355-0701

000005         PYOD, LLC its successors                Unsecured                                           $2,767.29               $0.00             $2,767.29
070            assigns as assignee of Citibank, N.A.
7100-00        Resurgent Capital Services
               PO Box 19008
               Greenville, SC 29602

000006         WORLD'S FOREMOST                        Unsecured                                           $7,024.33               $0.00             $7,024.33
070            BANK-CABELA'S CLUB VISA                   (6-1) Account Number (last 4 digits):2447
7100-00        PO BOX 82609
               LINCOLN, NE 68501-2609

000007         Citibank, N.A.                          Unsecured                                           $6,950.32               $0.00             $6,950.32
070            c/o Quantum3 Group LLC                    (7-1) Money Loaned
7100-00        PO Box 280
               Kirkland, WA 98083-0280



                  Case Totals:                                                                            $36,774.50               $0.00            $36,774.50
 Code #: Trustee's Claim Number, Priority Code, Claim Type




CREGISTRUST   Form 101-7-TFR (5/1/2011) (Page: 5)                                                                      Printed: 09/26/18 02:20 PM   Ver: 20.00j
        Case 16-37646              Doc 33    Filed 10/05/18 Entered 10/05/18 14:32:16              Desc Main
                                               Document     Page 6 of 8




                                          TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 16-37646
     Case Name: FALK, CARL RAYMOND
                 FALK, PATRICIA ANN
     Trustee Name: JOSEPH E. COHEN
                         Balance on hand                                              $                  9,000.00

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
       Trustee Fees: JOSEPH E. COHEN                  $         1,650.00 $                0.00 $         1,650.00
       Trustee Expenses: JOSEPH E. COHEN              $               35.47 $             0.00 $             35.47
       Attorney for Trustee Fees: COHEN &
       KROL                                           $         1,916.50 $                0.00 $         1,916.50
                 Total to be paid for chapter 7 administrative expenses               $                  3,601.97
                 Remaining Balance                                                    $                  5,398.03


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:




UST Form 101-7-TFR (5/1/2011) (Page: 6)
        Case 16-37646              Doc 33   Filed 10/05/18 Entered 10/05/18 14:32:16           Desc Main
                                              Document     Page 7 of 8




                                                            NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 33,172.53 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 16.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                        Allowed Amount     Interim Payments Proposed
     Claim No.            Claimant                      of Claim           to Date          Payment
                          Discover Bank
                          Discover Products Inc
                          PO Box 3025
                          New Albany, OH 43054-
     000001               3025                      $        10,566.90 $              0.00 $        1,719.51
                          Discover Bank
                          Discover Products Inc
                          PO Box 3025
                          New Albany, OH 43054-
     000002               3025                      $           511.43 $              0.00 $            83.22
                          First National Bank of
                          Omaha
                          1620 Dodge Street, Stop
                          code 3105
     000003               Omaha, NE 68197           $         2,374.44 $              0.00 $           386.38
                          Capital One, N.A.
                          c/o Becket and Lee LLP
                          PO Box 3001
     000004               Malvern PA 19355-0701     $         2,977.82 $              0.00 $           484.57
                          PYOD, LLC its successors
                          assigns as assignee of
                          Citibank, N.A.
                          Resurgent Capital Services
                          PO Box 19008
     000005               Greenville, SC 29602       $        2,767.29 $              0.00 $           450.31




UST Form 101-7-TFR (5/1/2011) (Page: 7)
        Case 16-37646              Doc 33   Filed 10/05/18 Entered 10/05/18 14:32:16             Desc Main
                                              Document     Page 8 of 8




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          WORLD'S FOREMOST
                          BANK-CABELA'S CLUB
                          VISA
                          PO BOX 82609
                          LINCOLN, NE 68501-
     000006               2609               $                 7,024.33 $              0.00 $          1,143.04
                          Citibank, N.A.
                          c/o Quantum3 Group LLC
                          PO Box 280
     000007               Kirkland, WA 98083-0280 $            6,950.32 $              0.00 $          1,131.00
                 Total to be paid to timely general unsecured creditors               $                5,398.03
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 8)
